                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONTANEOUS SALLEY, #R69912,                           )
                                                       )
                 Plaintiff,                            )
                                                       )
 vs.                                                   )           Case No. 19-cv-00331-NJR
                                                       )
 DOCTOR MYERS and                                      )
 ASSISTANT WARDEN LOVE,                                )
                                                       )
                 Defendants.                           )

                                MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

        Plaintiff Dontaneous Salley, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Pinckneyville Correctional Center (“Pinckneyville”), brings this civil rights

action pursuant to 42 U.S.C. § 1983. Plaintiff claims that Pinckneyville’s physician (Doctor Myers)

retaliated against him for filing grievances by confiscating his cane, and the assistant warden (Love)

would not require the doctor to return it. (Doc. 1, pp. 1-12).

        Plaintiff subsequently fell and sustained injuries that the doctor refused to treat. Plaintiff brings

claims against the defendants under the First and Eighth Amendments. He seeks declaratory judgment,

money damages, and injunctive relief. (Id. at p. 6). Plaintiff also filed a Motion for Temporary

Restraining Order and Preliminary Injunction on March 25, 2019. (Doc. 5). The Court will take up this

matter without delay. Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680 (7th Cir. 2012).

        The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints to filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails to state a claim

for relief, or requests money damages from an immune defendant must be dismissed. 28 U.S.C.




                                                           1
§ 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                              The Complaint

        Plaintiff makes the following allegations in the Complaint (Doc. 1, pp. 1-5): Plaintiff suffers

from limited mobility due to three serious medical conditions, i.e., spondylolisthesis, 1 Osgood-

Schlatter disease,2 and five old gunshot wounds. (Doc. 1, p. 2). He was issued a cane on February 1,

2016. When Plaintiff transferred to Pinckneyville, Doctor Myers authorized his continued use of the

cane, until he learned of a grievance Plaintiff filed against the doctor. On March 13, 2019, Doctor

Myers asked Plaintiff to produce medical records demonstrating his continued need for the assistive

device. Plaintiff pointed out that his medical records were “right in front of” the doctor and encouraged

him to review the records for information regarding his medical conditions and permit. Doctor Myers

instead confiscated Plaintiff’s cane and promised to make his stay at Pinckneyville “miserable.” (Id.).

        Plaintiff filed an emergency grievance with the prison warden the same day. (Doc. 1, p. 2).

Beyond acknowledging receipt of the grievance on March 15, 2019, Plaintiff received no formal

response to it. (Id. at pp. 3-4). Less than a week later, Plaintiff fell and seriously injured his lower back

and leg. (Id. at p. 3). He was taken to the health care unit on a stretcher. Plaintiff requested diagnostic

testing (e.g., x-rays), treatment, and return of his cane. Doctor Myers denied these requests, after

acknowledging his receipt of Plaintiff’s emergency grievance. The doctor instead ordered Plaintiff to

return to his cell in pain, untreated, and unassisted. (Id.).

        Along the way, Plaintiff saw Assistant Warden Love and pleaded for medical treatment and a

cane. (Doc. 1, p. 4). Assistant Warden Love knew exactly who Plaintiff was because he had reviewed




1
  Spondylolisthesis is a slipping of the vertebrae that typically occurs at the base of the spine and can cause
severe pain and disability. See https://www.webmd.com (last visited March 26, 2019).
2 Osgood-Schlatter Disease is painful inflammation of the area just below the knee where the patellar tendon

attaches to the tibia. See https://www.mayoclinic.org (last visited March 26, 2019).


                                                           2
his emergency grievance. Even so, he told Plaintiff to just “deal with the flow of things” and “get out

[of] his face.” (Id.).

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro se

action into the following four counts:

        Count 1:          Eighth Amendment claim against Doctor Myers for confiscating Plaintiff’s
                          cane on March 13, 2019, and refusing to return it to him after he fell and injured
                          himself on March 19, 2019 (Doc. 1, p. 5).

        Count 2:          Eighth Amendment claim against Doctor Myers for refusing to treat the painful
                          lower back and leg injuries that Plaintiff suffered when he fell on March 19,
                          2019 (Doc. 1, p. 5).

        Count 3:          Eighth Amendment claim against Assistant Warden Love for refusing to help
                          Plaintiff secure medical treatment or his cane on March 19, 2019 (Doc. 1, p. 6).

        Count 4:          First Amendment retaliation claim against Doctor Myers for confiscating
                          Plaintiff’s cane, causing him to fall, and denying him medical treatment in
                          March 2019 because Plaintiff filed grievances against him (Doc. 1, p. 5).

Any other claim that is mentioned in the Complaint but not addressed in this Order is considered

dismissed without prejudice as inadequately pled under Twombly. 3

                                                  Discussion

                                             Counts 1, 2, and 3

        The Eighth Amendment prohibits cruel and unusual punishment of incarcerated persons. U.S.

CONST. amend. VIII. All Eighth Amendment claims have an objective and a subjective component.

Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). The objective component requires a plaintiff to

demonstrate that he suffers from an “objectively, sufficiently serious” medical condition. Greeno v.

Daley, 414 F.3d 645, 653 (7th Cir. 2005) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). The

subjective component requires a plaintiff to demonstrate that prison officials responded with deliberate




3
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief
can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).


                                                            3
indifference, which occurs when officials “know of and disregard an excessive risk to inmate health.”

Greeno, 414 F.3d at 653.

        At this early stage, the Court will allow Count 1 to proceed against Doctor Myers, who

deliberately disregarded Plaintiff’s need for a cane when he confiscated it on March 13, 2019. Count

2 shall proceed against Doctor Myers for responding to Plaintiff’s painful lower back and leg injuries

on March 19, 2019, by refusing all forms of diagnostic testing and treatment and ordering him to return

to his cell. Finally, Count 3 shall proceed against Assistant Warden Love, who was aware of Plaintiff’s

emergency grievance and injuries but told Plaintiff to “get out of [his] face” on March 19, 2019.

(Doc. 1, p. 4).

                                               Count 4

        A First Amendment retaliation claim requires a plaintiff to demonstrate that (1) he engaged in

constitutionally protected speech; (2) he suffered a deprivation likely to deter protected speech; and

(3) his protected speech was a motivating factor in the defendants’ actions. Antoine v. Ramos, 497 F.

App’x 631, 634 (7th Cir. 2012). See also Walker v. Thompson, 288 F.3d 1005, 1012 (7th Cir. 2002)

(“[A] plaintiff alleging retaliation must reference, at a minimum, the suit or grievance spawning the

retaliation and the acts constituting the retaliatory conduct.”). The allegations suggest that Doctor

Myers retaliated against Plaintiff for filing grievances against him by confiscating Plaintiff’s cane on

March 13, 2019, causing him to fall on March 19, 2019, and denying him medical treatment for his

injuries on March 19, 2019. Accordingly, Count 4 shall receive further review against Doctor Myers.

                                          Pending Motions

A.      Motion for Recruitment of Counsel (Doc. 2)

        Plaintiff’s Motion for Recruitment of Counsel is DENIED without prejudice. See Pruitt v.

Mote, 503 F.3d 647, 654 (7th Cir. 2007) (articulating test for recruiting counsel). Plaintiff has not

demonstrated any efforts to locate counsel on his own. He is also an experienced litigant and has

demonstrated his ability to consistently prepare and file coherent and timely pleadings in this matter.

                                                       4
The only impediment to self-representation cited in his motion is serious mental illness. Should this,

or any other, impediment prevent Plaintiff from representing himself going forward, he may file a new

motion at that time. The Court finds no grounds for granting Plaintiff’s motion at this point in time.

B.      Motion for TRO and Preliminary Injunction (Doc. 5)

        Plaintiff filed a Motion for Temporary Restraining Order (“TRO”) and/or Preliminary

Injunction on March 25, 2019. (Doc. 5). In the Motion, Plaintiff summarizes the facts already set forth

above. Plaintiff adds that he was unable to stand or walk after his cane was confiscated (from March

13-19, 2019). After falling on March 19, 2019, he reported chronic pain in his lower back and leg and

difficulty standing and walking. Plaintiff requests an order for the return of his cane and for a referral

to a qualified specialist for examination and treatment.

        A TRO is an order issued without notice to the party to be enjoined that lasts no more than

fourteen (14) days. See FED. R. CIV. P. 65(b)(2). It may issue only if “specific facts in an affidavit or a

verified complaint clearly show that immediate or irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition.” FED. R. CIV. P. 65(b)(1)(A). Such

injunctive relief is also warranted “to prevent a substantial risk of serious injury from ripening into

actual harm.” Farmer v. Brennan, 511 U.S. 825, 845 (1994). The Court cannot find that a TRO is

warranted at this time because Plaintiff offers little insight into his current symptoms, medical

problems, or difficulties with mobility (i.e., between March 20 and 25, 2019). A hearing on the motion

is thus necessary to determine whether either form of relief is warranted. The Court DEFERS a

decision on Plaintiff’s Motion for TRO and/or Preliminary Injunction until after this hearing occurs. A

hearing will be set by separate order.

C.      IFP Motion (Doc. 8)

        Plaintiff’s Motion for Leave to Proceed in forma pauperis (Doc. 8) will be addressed in a

separate order of this Court.




                                                        5
                                             Disposition

         IT IS ORDERED that the Complaint (Doc. 1) survives preliminary review pursuant to

28 U.S.C. § 1915A. COUNTS 1, 2, and 4 will proceed against Defendant MYERS, and COUNT 3

will proceed against Defendant LOVE, in their individual capacities only. In addition, the Clerk of

Court is DIRECTED to ADD the WARDEN OF PINCKNEYVILLE CORRECTIONAL

CENTER (in his or her official capacity only) for the purpose of implementing any injunctive relief

that is ordered.

         IT IS ORDERED that the Clerk of Court shall prepare for Defendants WARDEN OF

PINCKNEYVILLE CORRECTIONAL CENTER (official capacity), DOCTOR MYERS, and

ASSISTANT WARDEN LOVE: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these

forms, a copy of the Complaint (Doc. 1), Motion for Temporary Restraining Order and/or Preliminary

Injunction (Doc. 5), and this Memorandum and Order to each Defendant’s place of employment as

identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons (Form

6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on that Defendant, and the Court will require that Defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

         IT IS ORDERED that, if a Defendant can no longer be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with that Defendant’s current work address, or, if not

known, his or her last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be retained

only by the Clerk. Address information shall not be maintained in the court file or disclosed by the

Clerk.

         Defendants are ORDERED to timely file an appropriate responsive pleading to the Complaint

and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

                                                       6
        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate Judge

for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should all the parties

consent to such a referral.

        IT IS ALSO ORDERED that if judgment is rendered against Plaintiff, and the judgment

includes the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of

the costs, whether or not his in forma pauperis application is granted. 28 U.S.C. § 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs. Failure to comply with this order will cause a delay in the transmission

of court documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV.

P. 41(b).

        IT IS SO ORDERED.

        DATED: March 26, 2019

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       United States District Judge




                                                       7
                                           Notice to Plaintiff

        The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days from

the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will take 90

days or more. When all the defendants have filed Answers, the Court will enter a Scheduling Order

containing important information on deadlines, discovery, and procedures. Plaintiff is advised to wait

until counsel has appeared for the defendants before filing any motions, to give the defendants notice

and an opportunity to respond to those motions. Motions filed before defendants’ counsel has filed an

appearance will generally be denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless specifically directed to do so.




                                                        8
